Title: From Thomas Jefferson to Benjamin H. Latrobe, 26 February 1804
From: Jefferson, Thomas
To: Latrobe, Benjamin H.


               
                  Dear Sir
                  Washington Feb. 26. 04.
               
               I think you were so good as to say you would desire mr Peale to furnish me a double penned writing box, with some particular directions which experience had pointed out to you. a drawer at each end is indispensible, or if this cannot be, it should open on the left. the principal inconvenience I find in yours, proceeds from the unequal pressure of the copying pen, which I ascribe to unevenness in the plane. mr Foxhall has undertaken to make a perfect plane of cast iron a quarter of an inch thick. I imagine the box may be finished in the usual way, and that if he succeeds I can sink it’s whole thickness into the face of the box by digging into the latter a bed for it. the iron plate is to be exactly of the size of the brass plate in yours. if he does not succeed I can use the box as it comes to me. there must be no partition in either of the drawers as I had rather have them inserted here to suit my own convenience. the 7th. and 8th lines of this letter are written with glass pens, but the copying pen made a sad hand of it, so that I have recurred to the goose quill. Accept my friendly salutations.
               
                  Th: Jefferson
               
            